Oo Oo SN DH vn BP WY YN

Oo NO NO NO NY WN WN NO NO NO Be ea Se eee ee ee
o S&S ND A FP WD NY | DOD OBO HB na HD A BP WD YPN | CO

 

 

Hon. Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NORTHWEST ENVIRONMENTAL
ADVOCATES,

Plaintiffs,
Vv.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY et al.,

Defendants.

 

 

Case No. 2:19-cv—01537-BJR

STIPULATED JOINT MOTION
AND ORDER TO VACATE THE
UNITED STATES’ OBLIGATION
TO FILE A RESPONSIVE
PLEADING TO PLAINTIFF’S
FIRST COMPLAINT AND
MODIFY OTHER DATES

Under Local Rule 7(j), Standing Order Rule IID, and for good cause shown below, the

parties respectfully request that the Court vacate the United States’ obligation to file a responsive

pleading to Plaintiff's first complaint, along with the deadline for filing the administrative

record. The deadline to file a responsive pleading and the administrative record in this case is

currently this Friday, December 20, 2019. The parties request this relief because on December

16, 2019, the Court issued a minute order in Nw. Envtl. Advocates v. Browner, 91-cv-00427, in

which the Court denied NWEA’s request to reopen and file an amended complaint in that case.

Instead, the Court directed NWEA to proceed with any further action in this case.

Stipulated Joint Motion to Vacate - 1

Case No. 2:19-cv-06071-BJR

Michele L. Walter

United States Department of Justice
999 18th St, Suite 370-South Terrace
Denver, CO 80202

(303) 844-1345
oOo Co NHN DN OHA FP WD NYO eK

NO NO NO NO NO VN NO DYNO RO NO mmm eee ee ee ee
oOo Se SI HD A BP WD NY | DO Fe AI HD nH BP WY NY KH CO

 

 

As a result of that order, NWEA intends to file an amended complaint in this case
pursuant to FRCP 15(a)(1)(B) within the next 30 days, by January 16, 2020. The parties request
that the date for the United States to file its responsive pleading and administrative record be set
at a date 30 days from the date NWEA files its amended complaint.

For the reasons explained above, the parties request that the Court’s order setting out the
deadlines for the following events in this case be modified according to the following schedule:

° FRCP 12 Responsive Pleadings and administrative record: 30 days after NWEA
files it amended complaint;

e FRCP 26(f) Conference: 19 days after the deadline for the United States’
responsive pleading

° FRCP 26(a)(1) Initial Disclosures: 26 days after the deadline for the United
States’ responsive pleading

e Combined Joint Status Report, and Discovery Plan as Required by FRCP 26(f)
and Local Civil Rule 26(f): 26 days after the deadline for the United States’

responsive pleading.

Accordingly, the parties respectfully request that the Court vacate the United States’
obligation to file a responsive pleading to NWEA’s first complaint, along with the date for filing
the administrative record. The parties further request that the deadline for the United States’ Rule
12 responsive pleading and administrative record be set at 30 days after the date that NWEA files
its amended complaint, and that the deadlines for the FRCP 26(f) Conference, FRCP 26(a)(1)
Initial Disclosures, Combined Joint Status Report, and Discovery Plan be modified according to

the schedule above.

It is so ordered.

U.S. District Jud arbara J. Rothstein

Stipulated Joint Motion to Vacate - 2 Michele L, Walter
United States Department of Justice
Case No. 2:19-cv-06071-BJR 999 18th St, Suite 370-South Terrace

Denver, CO 80202
(303) 844-1345
Co fe NH OO Se WY KY kK

Ny NY NY NY NN N N NO NO DN wR RE
Co fe SN DO UM BR WY NY KF ODO OBO Fe N KH A FP WD NY KY O&O

 

 

Stipulated Joint Motion to Vacate - 3

Case No. 2:19-cv-06071-BJR

Respectfully submitted,

By: /s/ Michele L. Walter

MICHELE L. WALTER

U.S. Department of Justice

Environment & Natural Resources Division
Environmental Defense Section

999 18th Street

South Terrace — Suite 370

Denver, CO 80202

(303) 844-1345

Michele. Walter@usdoj.gov

GUS MAXWELL

United States Department of Justice
Environment & Natural Resources Division
Environmental Defense Section

150M St. NE

Room 4.1412

Washington, DC 20001

(202) 514-0135
gustavus.maxwell@usdoj.gov

BRIAN T. MORAN
United States Attorney
Western District of Washington

BRIAN KIPNIS
Assistant United States Attorney
Western District of Washington

Attorneys for Defendants

/s/ Andrew Hawley
ANDREW HAWLEY

Western Environmental Law Center
1402 3rd Ave., Suite 1022

Seattle, WA 98101

(206) 487-7250
hawley@westernlaw.org

Michele L. Walter

United States Department of Justice
999 18th St, Suite 370-South Terrace
Denver, CO 80202

(303) 844-1345
o Oa SN NH nH FBP WD NY Ke

No NY NO NY NO DN NY NO DN RO Rm ee ee
o Se HN DBD nH FP WY NY KY§ DT COCO SB ID NH HA BR W VP —$= CO

 

 

JAMES N. SAUL

James N. Saul (OSB #1067236)
(Admitted pro hac vice)
Earthrise Law Center

Lewis & Clark Law School
10015 SW Terwilliger Blvd.
Portland, OR 97219

(503) 768-6929
jsaul@iclark.edu

Attorneys for Plaintiff Northwest
Environmental Advocates

CERTIFICATE OF SERVICE

I hereby certify that the foregoing was electronically filed with the Clerk of the Court on

December 17, 2019, using the Court’s electronic filing system, which will send notification of

said filing to the attorneys of record that have, as required, registered with the Court’s system.

Stipulated Joint Motion to Vacate - 4

Case No. 2:19-cv-06071-BJR

/s/ Michele L. Walter
MICHELE L. WALTER

Michele L, Walter

United States Department of Justice
999 18th St, Suite 370-South Terrace
Denver, CO 80202

(303) 844-1345
